Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention regards a pixel driving circuit, a pixel unit and a driving method therefor, an array substrate, and a display device for reducing mura phenomenon comprising: a data write sub-circuit for transmitting signals input by the data voltage terminal to a first node; an input and read sub-circuit for transmitting a signal input from a signal transmission terminal to a second node, or reading an electric signal of the second node to the signal transmission terminal; and an output control sub-circuit for transmitting a signal of a first voltage terminal to a drive sub-circuit, and transmitting a driving signal output by the drive sub-circuit to a driven circuit, wherein the drive sub-circuit outputs the driving signal under control of the signal of the first node and the signal of the first voltage terminal.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel driving circuit, an array substrate comprising a plurality of pixel driving circuits, and a method of driving a pixel unit including, inter alia, 
an integrated circuit receiving the electrical signal of the second node from the signal transmission terminal and outputting a compensated data signal to the data voltage terminal of the data write sub-circuit for transmission to the first node, the compensated data signal based on a comparison of an electrical signal of the first node and the electrical signal of the second node, of claim 1 (fig. 1); 
an integrated circuit receiving the electrical signal of the second node and generating a compensated data signal based on a comparison of the electrical signal of the second node with an 
during a first stage, transmitting a first initialization signal input by a data voltage terminal from the data write sub-circuit to a first node under control of the scan signal terminal, and transmitting a second initialization signal input by the signal transmission terminal from the input and read sub-circuit to a second node under control of the first signal terminal, 
Application Filing Date: February 13, 2020Docket No. BOE19308PCTUSduring a second stage, transmitting a first data signal input by the data voltage terminal from the data write sub-circuit to the first node under control of the scan signal terminal, and the input and read sub-circuit transmitting an electrical signal of the second node to the signal transmission terminal under control of the first signal terminal, 
during a third stage, transmitting a second data signal input by the data voltage terminal from the data write sub-circuit to the first node under control of the scan signal terminal, and storing the second data signal to a drive sub-circuit, wherein the second data signal includes a signal obtained by compensating the first data signal, and transmitting a potential signal received by the signal transmission terminal to the second node under control of the first signal terminal, and 
during a fourth stage, transmitting a signal of the first voltage terminal from the output control sub-circuit to the drive sub-circuit under control of an enable signal terminal, the drive sub- circuit outputting a driving signal under control of a signal of the first node and the signal of the first voltage terminal, transmitting the driving signal from the output control sub-circuit to the light-emitting circuit under control of the enable signal terminal, and emitting light from the light-emitting circuit when driven by the driving signal and a signal of a second voltage terminal, of claim 16 (fig. 4).
Kishi (US 2016/0155377) teaches a monitor line electrically connectable with sources of drive transistors and positive electrodes of electro-optical elements is provided. A drive method includes a step of detecting the characteristics of a drive transistor, a step of detecting the characteristics of an electro-optical element, a step of storing characteristics data obtained on the basis of a result of the detection of the characteristics, as correction data for correcting a video signal, and a step of correcting the video signal on the basis of the correction data. Here, the length of a selection period is set to be equal for a monitored row and an unmonitored row. In addition, a potential given to the monitor line for the detection of the characteristics of the drive transistors and a potential given to the monitor line for the detection of the characteristics of the electro-optical elements are made different.
Tsai et al. (US 2016/0063921), hereinafter Tsai, teaches a display having an array of organic light-emitting diode display pixels. Each display pixel may have a light-emitting diode that emits light under control of a drive transistor. Each display pixel may also have control transistors for compensation and programming operations. Each display pixel may have six thin-film transistors and one capacitor. One of the six transistors may serve as the drive transistor and may be compensated using the remaining five transistors and the capacitor. The capacitor may have a first terminal coupled to the gate of the drive transistor and a second terminal coupled to the light-emitting diode. In one embodiment, two scan control signals and two emission control signals may be used for each row of display pixels. In another embodiment, a single scan control signal and a single emission control signal may be formed for each row of display pixels.
Neither Kishi nor Tsai, individually or in combination, teaches above features and method as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628